Case 1:20-cv-02896-AMD-LB Document 16 Filed 09/24/20 Page 1 of 3 PagelD #: 74

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MAJORIE GASPARD,

Civil Action No:
Plaintiff, 1:20-CV-02896-AMD-JO
-against- REPLY TO CROSS-CLAIMS

 

KINGS AUTOSHOW, INC. d/b/a BROOKLYN
MITSUBISHI; GM FINANCIAL d/b/a
AMERICREDIT FINANCIAL SERVICES;
INC. and ‘JOHN DOE” a fictitious name for

a party whose real name is unknown,

Defendants.
x

 

Defendant, KINGS AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI, by and through
their counsel, the Law Offices of C. Fred Weil, as and for its reply to the Cross-Claims of Defendant,
GM FINANCIAL SERVICE d/b/a AMERICREDIT FINANCIAL SERVICES, INC., dated

September 4, 2020, responds as follows:

AS AND FOR CO-DEFENDANT’S FIRST CROSS-CLAIM
FOR CONTRACTUAL INDEMNITY

1. Defendant repeats, reiterates and realleges each and every response previously
made in the Defendant’s Answer to the Complaint with the same force and effect as if fully set
forth herein.

2. Denies the truth of the allegation contained in Paragraph 2 of the Complaint and
refers the Court to any conclusions of law made therein.

3. Denies the truth of the allegation contained in Paragraph 3 of the Complaint.

4. Denies the truth of the allegation contained in Paragraph 4 of the Complaint.

a Denies the truth of the allegation contained in Paragraph 5 of the Complaint.
Case 1:20-cv-02896-AMD-LB Document 16 Filed 09/24/20 Page 2 of 3 PagelD #: 75

6. Denies the truth of the allegation contained in Paragraph 6 of the Complaint.

AS AND FOR CO-DEFENDANT’S SECOND CROSS-CLAIM
FOR COMMON LAW INDEMNITY

7. Defendant repeats, reiterates and realleges each and every response contained in
paragraphs “1" through “6" above with the same force and effect as if fully set forth herein.

8. Denies the truth of the allegation contained in Paragraph 8 of the Complaint.

9, Denies the truth of the allegation contained in Paragraph 9 of the Complaint.

10. Denies the truth of the allegation contained in Paragraph 10 of the Complaint.

AS AND FOR DEFENDANT’S THIRD CROSS-CLAIM
FOR CONTRIBUTION

11. Defendant repeats, reiterates and realleges each and every response contained in
paragraphs “1" through “10" above with the same force and effect as if fully set forth herein.

12. Neither admits nor denies the allegation contained in Paragraph 12 of Plaintiffs
Complaint, as they do not call for a response from Defendant, but to the extent that a response
may be required, denies each and every allegation therein.

13. Denies the truth of the allegation contained in Paragraph1 3 of the Complaint.

14. Denies the truth of the allegation contained in Paragraph 14 of the Complaint.

15. Denies the truth of the allegation contained in Paragraph 15 of the Complaint.

WHEREFORE, Defendant, KINGS AUTOSHOW INC. d/b/a BROOKLYN
MITSUBISHI, hereby respectfully requests that this Court issue an Order dismissing the cross-
claims of Defendant, GM FINANCIAL SERVICES d/b/a AMERICREDIT FINANCIAL

SERVICES and granting Defendant, KINGS AUTOSHOW INC. d/b/a BROOKLYN
Case 1:20-cv-02896-AMD-LB Document 16 Filed 09/24/20 Page 3 of 3 PagelD #: 76

MITSUBISHI the costs and counsel fees of this action and such other relief as the Court deems

just and proper.

Dated: Syosset, New York
September 77, 2020
Ge os CA ZI

‘Aired Weil, Esq.
cane OFFICES OF C. FRED WEIL
Attorneys for Defendant, Kings Autoshow Inc.
d/b/a Brooklyn Mitsubishi
35 Roosevelt Avenue
Syosset, NY 11791
Phone: 516-677-0300
Fax: 516-496-9047

TO: Daniel A. Schlanger, Esq.
Schlanger Law Group LLP
Attorneys for Plaintiff
80 Broad Street, Site 1301
New York, NY 10004
Phone: 212-500-6114
Fax: 646-7996
Email: dschlanger@consumerprotection.net
(Service by ECF)

R. David Lane Jr., Esq.

Marshall Dennehey Warner Coleman & Goggin
Attorneys for Defendant, GM Financial Services
Wall Street Plaza, 88 Pine Street, 21" Floor
New York, NY 10005

Phone: 212-376-6413

Fax: 212-376-6490

Email: rdlane@mdweg.com
(Service by ECF)
